 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GILBERT OSUNA,                                    Case No. 1:18-cv-00719-LJO-SAB (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        TO REOPEN THE CASE
13           v.
                                                        (ECF No. 36)
14    E. MANZANALEZ, et al.,
15                       Defendants.
16

17          On August 24, 2017, Plaintiff Gilbert Osuna filed the instant action pursuant to 42 U.S.C.

18   § 1983. (ECF No. 1.) On November 29, 2018, the instant action was dismissed, without prejudice,

19   based on Plaintiff’s failure to exhaust his available administrative remedies before filing this suit.

20   (ECF No. 34.) Judgment was entered, and this case is now closed. (ECF No. 35.)

21          On March 18, 2019, Plaintiff filed a motion to reopen the instant case on the ground that he

22   has now exhausted his administrative remedies. (ECF No. 36.)

23          However, “a district court must dismiss a case without prejudice ‘where there is no presuit

24   exhaustion,’ even if there is exhaustion while suit is pending.” Lira v. Herrera, 427 F.3d 1164,

25   1170 (9th Cir. 2005). Therefore, since Plaintiff failed to exhaust his administrative remedies before

26   filing the instant action, the Court was required to dismiss this action without prejudice and the

27   Court has no legal authority to reopen this action based on the fact that Plaintiff exhausted his

28   remedies after filing suit. Consequently, to the extent that Plaintiff seeks to reopen this specific
                                                        1
 1   action under case number 1:18-cv-00719-LJO-SAB (PC), Plaintiff’s motion is denied.

 2          However, because this action was dismissed without prejudice, Plaintiff may continue to

 3   prosecute his claims by filing a new case. To file a new case, Plaintiff must submit a new complaint

 4   to the court without reference to his previous case or case number. Plaintiff must also submit a new

 5   application to proceed in forma pauperis or pay the $400.00 filing fee for the new case.1 When the

 6   new case is opened, the court will assign the case a new case number.

 7          Accordingly, the Court HEREBY ORDERS that:

 8          1.       Plaintiff’s motion to reopen case number 1:18-cv-00719-LJO-SAB (PC), (ECF No.

 9                  36), is DENIED; and

10          2.      The Clerk of the Court is directed to send Plaintiff a blank civil rights complaint

11                  form and an application to proceed in forma pauperis.

12
     IT IS SO ORDERED.
13

14       Dated:    March 25, 2019                           /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
     1
       Plaintiff’s filing of a new case does not excuse him from paying the filing fee for this case. The
     filing fee is collected by the court as payment for filing the case. The subsequent dismissal of a
27   case does not change the fact that the case was filed. Even though Plaintiff proceeded in forma
     pauperis in the instant case without prepayment of the filing fee, he is required to pay the filing
28   fee in full, notwithstanding dismissal of this action. 28 U.S.C. § 1915(b).
                                                         2
